DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for reconsideration.
Claims 12-15 are canceled.
Claims 1-11, 16, 17, 19 and 21-22 are pending.
None of the pending clams are amended.


Election/Restrictions
Claims 16-17 and 19 stand withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.   Election was made without traverse in the reply filed on 11/25/2019.
Claims 1-11, 21 and 22 are under consideration.


Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
Applicant argues that Frampton’s composition contains hydrocarbon-based oils while the claims have excluded hydrocarbon-based oils pointing to paragraphs [0016] and [0027] that the 
Response: The examiner agrees with applicant that Frampton in paragraph [0016] teaches that its composition is oil-in-water (O/W), water-in-oil (W/O), oil-in-water-in-oil (O/W/O) or water-in-oil-water (W/O/W) emulsions.   The examiner also agrees with applicant that Frampton in paragraph [0027] lists hydrocarbon-based oils as one of the oils being used in its composition.   However, the examiner respectfully notes that hydrocarbon-based oils are not the only oils named in paragraph [0027].   For example, paragraph [0027] states in relevant section: “… the oils can be selected from the group consisting of hydrocarbon-based oils, fluoro and/or silicone oils, oils of mineral, animal, plant, or synthetic origin, provided that that they form a homogeneous and stable mixture along with other ingredients of the mascara composition of the present invention.”   Therefore, fluoro oils or silicone oils are contemplated for use and are  two oil types from four categories of oils.   The examiner also acknowledges that the formulation 1 in Table 1 uses polyisobutene, which is a hydrocarbon oil.   However, Frampton is not limited to the examples or preferred embodiments.   MPEP 2132 II sates that disclosed examples and preferred embodiments do not teach away from a broader disclosure or non-preferred embodiments.   In Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005), it was decided that a prior art is relevant for all that it teaches and that the reference may be relied upon for all that it would have 
Further, with respect to the composition being a hand conditioner, the argument for a hand conditioner is not persuasive because the recitation in the preamble for hand conditioner is the intended use composition.   MPEP 2111.02 states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.
In the instant, the body of the claim defines the structure and the composition is capable of the intended use.   Therefore, prima facie case of obviousness was made for Frampton over the claims.
With regards to Cozean, applicant argues that the office action failed to establish a prima facie case of obviousness and that all words in the claims were not considered in that the office action did not establish that the composition of Cozean is a hand conditioner composition devoid of hydrocarbon-based oils and where the composition is devoid of anionic and zwitterionic surfactants and the office action did not address claims 21 and 22.
Response: The examiner disagrees with applicant that prima facie case was not established in the office action of 09/04/20 because the rejection was clear and the embodiment of Cozean described in the last office action as rendering claim 1 obvious does not contain surfactant.   It is also true that Cozean contemplated embodiment that contains lauramine oxide (paragraph [0037]), which a zwiterionic surfactant.   However, a prior art reference must be Claim 21 should have been specifically stated as being rejected over Cozean since embodiment of the composition relied upon does not contain surfactants.   The same is true for claim 22 that does not contain surfactant since the 0% surfactant signifies absence of surfactant.    
Therefore, the rejection will be maintained below.


Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-11, 21 and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Frampton et al. (US 2010/0028285 Al).
 	Frampton discloses composition comprising chemically modified wax, polymeric film former, pigment and water (paragraphs [0006]-[0011]) and the water is present at from about 5% to about 90% or most preferably from about 20% to about 70% (paragraph [0026]).   The composition further contains from about 5% to about 10% of water miscible solvents such as Cl- C5 monoalcohols with the monoalcohols being ethanol or isopropanol (paragraph [0026]). The range of 0.5% to about 10% anticipates the requirement for C1- C5 alcohols of up to 30% of claim 1 and the 0.1-40% overlaps the range of 10-25% for the alcohol in claim 2.   The composition of Frampton further contains from about 0.1 to 20% humectant such as glycerin/glycerol and C1- C5 alkylene glycols such as propylene glycol (paragraph [0033]).   The pigment in the composition of Frampton meets the limitation of solids of the claims (claims 1 and 9) and hydrophilic pigment is present from about 0.5% to about 20% (paragraph [0025]).
For claims 1-2 and 7, Frampton teaches composition comprising from about 5% to about
claim 1. The difference between the composition in claim I and Frampton' s composition is that the disclosed range of
0.1-20% glycerin overlaps the claimed range of greater that 2% of claim 1 and the 3-10% of
claim 7, and the about 0.1-40% ethanol overlaps the claimed range of 10-25% of claim 2.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior
art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90
(CCPA 1976); ln re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Or. 1990); In re Geisler,
116 F3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997): Titanium Metals Corp. of
America v. Banner, 778 F.2d 775. 227 USPQ 773 (Fed. Cir. 1985.
In the instant case the disclosed range of 0.1-20% glycerin allows for range of greater that
2% humectant of claim 1 and 3-10 wt% humectant of claim 7; the 0.1-40% ethanol allows for the 10-25% of claim 2.   Frampton’s composition does not have hydrocarbon oils and is free of nonionic and zwitterionic surfactants   Frampton's composition renders claims 1, 2 and 7 prima facie obvious.
Claim 1 is a product claim. "Hand conditioner" is the intended use of the composition.
In the instant case, the body of the claim fully and intrinsically sets forth all the limitations of the claimed composition invention and the preamble stating hand conditioner is the intended use of the composition. The intended use does not accord any structural difference.
For claims 3 and 4, the ethanol anticipates the requirement for ethanol in those claims.
For claim 5, glycerin/glycerol and propylene glycol anticipated the requirement for
glycerin or propylene glycol as the humectant.
claim 6, the composition of Frampton contain silicone oil (paragraph [0027])
For claim 8, the petroleum product is optional in Frampton (see paragraph [0028]) such that the requirement for claim 8 is met.
The composition of Frampton contains hydrophilic pigment at 0.5-20% (paragraph

[0025]).   The hydrophilic pigment meets the limitation of solids and the disclosed range of 0.5-
20% allows for the claimed range of 1-10% in claim 9 and the less than 10% of claim 10.
For claim 11, compositions are in general housed in containers and container meets the limitation of a kit.
For claims 21 and 22, the composition of Frampton does not contain surfactants.
Frampton renders claims 1-11, 21 and 22 prima facie obvious.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cozean et al. (US 20170326057 A1).
Cozean discloses hand lotion (paragraph [0069]); the composition comprises alcohol such as ethanol in amounts of 16% to 20% and several other ranges (paragraph [0070]) with this amount overlapping the up to 30% in claim 1, the 10-25% in claim 2 and the ethanol of claims 3 and 4; glycerin and dimethicone are identified as moisturizers and are present from about 0.5-10% and ranges in between are contemplated (see at least paragraphs [0081] and [0082]) and this range overlaps the claimed range of greater than 2% and with the glycerol meeting the requirements of humectant of claim 1 and the glycerin of claim 5; water is also present in the composition of Cozean (paragraph 0085]) meeting the requirement for water in claim 1.
Glycerin/moisturizer at 3.75-anout 4% (paragraph [0082]) anticipates the claimed range in claim 7
Cozean’s composition further comprises viscosity builder or thickener (paragraph [0086]) meeting the requirement for claim 6. 
The composition of Cozean does not contain petroleum or petrolatum thereby meeting the requirement in claim 8 that the composition is devoid or petrolatum.
Biguanide, meeting the limitation of solids in claims 1, 9 and 10 is present at a range of 0.5 to 4% (see the whole document, and paragraphs [0034], [0036], [0037], [0040], and at least claim 1).
For claim 11, compositions are in general housed in containers and container meets the limitation of a kit.
Thus, Cozean teaches all the elements of the claims.   The difference between Cozean and the claims is that the amounts of the components in the composition overlaps the amounts in the ranges claims.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior
art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90
(CCPA 1976); ln re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Or. 1990); In re Geisler,
116 F3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997): Titanium Metals Corp. of America v. Banner, 778 F.2d 775. 227 USPQ 773 (Fed. Cir. 1985.
Claim 1 is a product claim. "Hand conditioner" is the intended use of the composition.
In the instant case, the body of the claim fully and intrinsically sets forth all the limitations of the claimed composition invention and the preamble stating hand conditioner is the intended use of the composition. The intended use does not accord any structural difference.
Therefore, Cozean renders claims 1-11 prima facie obvious.
Claims 21 and 22 are not listed as being rejected.   Although, the composition of Cozean does not contain surfactants and as such claims 21 and 22 were included in the previous rejection 
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613